Exhibit 10.20

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into by
Richard Goebel, Chief Marketing Officer (hereinafter referred to as “Employee”)
and HouseValues Inc., its parent, affiliates, subsidiaries, officers, directors,
and managers (hereinafter referred to as “HouseValues Inc.” or “Employer”).

RECITALS

A. Employee has been employed by HouseValues Inc., and Employee’s job was
eliminated January 23, 2008 and employment has been terminated as of such date
(the “Termination Date”).

B. HouseValues Inc. wishes to offer Employee a separation package in exchange
for the Employee’s agreement clarifying and resolving any disputes that may
exist between the Employee and HouseValues Inc. arising out of the employment
relationship and the ending of that relationship, and any continuing obligations
of the parties to one another following the end of the employment relationship.

C. Each of the undersigned parties to this Agreement has had ample opportunity
to review the facts and law relevant to this issue, has consulted fully and
freely with competent counsel of its choice if desired, and has entered this
Agreement knowingly and intelligently without duress or coercion from any
source. Employee has had a reasonable time in which to consider whether he
wished to sign this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

 

  1. EMPLOYMENT ENDING DATE AND RESPONSIBILITIES, FINAL PAYCHECK

Employee’s employment with HouseValues Inc. ended on January 23, 2008. Employee
is not expected to have further employment duties to HouseValues Inc.

Employee will be paid his final paycheck through such Termination Date and will
also receive a lump sum for any accrued vacation hours through Termination Date,
less applicable withholdings on the next regularly scheduled HouseValues payment
date.



--------------------------------------------------------------------------------

Employee acknowledges that HouseValues Inc. does not owe him any other
compensation in the way of bonus compensation or otherwise, with the exception
of any vested distribution for the 401K plan (if applicable), unless otherwise
explicitly set forth in this Agreement.

 

  2. PAYMENTS AND BENEFITS BY EMPLOYER

In exchange for the promises contained in this Agreement and execution of this
Separation Agreement, HouseValues Inc. and Employee agree as follows:

HouseValues will provide Employee six months of base salary in pay period
installments coinciding with HouseValues, Inc. standard payroll schedule. In
addition, HouseValues shall pay Employee a guaranteed bonus of $35,000 for the
2007 performance year in one lump sum payment to be paid in full on March 6,
2008, the scheduled date for payments from the Management Bonus Plan.

Employee and HouseValues agree that (a) of the 75,000 restricted stock units
previously granted to Employee, 15,000 shall be treated as vested units as of
the Effective Date, in accordance with the terms of such restricted stock units,
and (b) all stock options previously granted to Employee shall be cancelled as
of the Effective Date and shall not accelerate as provided in the stock option
grant relating thereto.

If Employee was enrolled in HouseValues Inc.’s group health plans, and timely
elects temporary COBRA continuation coverage, then HouseValues Inc. will pay the
COBRA premium for the month of February 2008, IN ORDER FOR THE PREMIUM TO BE
PAID FOR YOU, YOU MUST FIRST ELECT THIS COVERAGE WITHIN THE ELECTION TIMEFRAME
THAT WILL BE IDENTIFIED IN THE COBRA ELECTION PAPERWORK THAT WILL BE MAILED TO
YOUR HOME ADDRESS BY GREAT-WEST HEALTHCARE WITHIN TWO WEEKS. Under COBRA,
Employee and his covered spouse and dependents, if any, may elect to continue to
receive the medical and dental benefits that they had been receiving under the
terms and conditions of COBRA, at their own expense. Information about COBRA
continuation coverage will be provided separately.

While HouseValues Inc. cannot control the decision reached by the Employment
Security Department (or other state equivalent) on any application for
unemployment compensation benefits, it agrees to respond to any inquiries by
confirming that Employee “was laid off for reasons other than misconduct” and
will not contest benefits eligibility.

 

-2-



--------------------------------------------------------------------------------

  3. VALID CONSIDERATION

Employee and HouseValues Inc. agree that the offer of severance pay and benefits
by HouseValues Inc. to Employee described in the preceding paragraph is offered
by HouseValues Inc. solely as consideration for this Agreement. In the event
Employee fails to abide by the terms of this Agreement, HouseValues Inc. may
elect, at its option and without waiver of other rights or remedies it may have,
not to pay or provide any unpaid severance payments, and to seek to recover
previously paid severance pay.

 

  4. RESTRICTED STOCK UNITS AND STOCK OPTIONS

Employee will be entitled to the vested restricted stock units as set forth
above, subject to the terms of the 2004 Equity Plan and letter agreement
governing such restricted stock units. It is Employee’s responsibility to be
aware of, and comply with the conditions of any tax reporting and/or sale of
such restricted stock units.

 

  5. REAFFIRMATION OF CONFIDENTIAL INFORMATION, INVENTIONS, NONSOLICITATION AND
NONCOMPETITION AGREEMENT

Employee expressly reaffirms and incorporates herein as part of this Agreement
the Confidential Information, Inventions, Nonsolicitation And Noncompetition
Agreement, which Employee signed as part of his employment with HouseValues
Inc., a copy of which was given to Employee, and which shall remain in full
effect.

 

  6. CONFIDENTIALITY OF SEPARATION AGREEMENT

Employer and Employee acknowledge the requirement for public filing of
Employee’s Agreement at the legally specified date for SEC purposes. Employee
agrees that he will keep the terms of this Agreement (including, but not limited
to, the severance payment) completely confidential until such time as it is made
public, and that until public filing, Employee will not disclose any information
concerning this Agreement or its terms to anyone other than his spouse or
domestic partner, legal counsel, tax advisors, and/or financial advisors, who
will be informed of and bound by this confidentiality clause, and except as
required by court order. In the event Employee is requested, by court order or
any other legal process, to provide information covered by this confidentiality
obligation, Employee agrees to immediately notify HouseValues Inc. of any such
request.

 

-3-



--------------------------------------------------------------------------------

  7. GENERAL RELEASE OF CLAIMS

Employee and House Values Inc. expressly waive any claims against Employee and
House Values Inc. (including, for purposes of this paragraph 7, all parents,
affiliates, subsidiaries, officers, directors, stockholders, managers,
employees, agents, investors, and representatives) and releases Employee and
HouseValues Inc. (including its parents, affiliates, subsidiaries, officers,
directors, stockholders, managers, employees, agents, investors, and
representatives) from any claims, whether known or unknown, which existed or may
have existed at any time up to the date of this Agreement, including claims
related in any way to Employee’s employment with HouseValues Inc. or the ending
of that relationship. This release includes, but is not limited to, any claims
for wages, bonuses, employment benefits, stock options, restricted stock units,
or damages of any kind whatsoever, arising out of any common law torts, arising
out of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, any theory of wrongful discharge, any theory of
negligence, any theory of retaliation, any theory of discrimination or
harassment in any form, any legal restriction on HouseValues Inc.’s right to
terminate employees, or any federal, state, or other governmental statute,
executive order, or ordinance, including, without limitation, Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the Civil
Rights Act of 1866, 42 U.S.C. § 1981, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act,
the Washington Law Against Discrimination, or any other legal limitation on or
regulation of the employment relationship. Employee agrees to indemnify and hold
HouseValues Inc. harmless from and against any and all loss, costs, damages, or
expenses, including, without limitation, reasonable attorneys’ fees incurred by
HouseValues Inc. or arising out of any breach of this Agreement by Employee or
resulting from any representation made herein by Employee that was false when
made. HouseValues Inc. agrees to indemnify and hold Employee harmless from and
against any and all loss, costs, damages, or expenses, including, without
limitation, reasonable attorneys’ fees incurred by Employee or arising out of
any breach of this Agreement by HouseValues Inc or resulting from any
representation made herein by HouseValues Inc that was false when made. This
waiver and release shall not preclude either party from filing a lawsuit for the
exclusive purpose of enforcing its rights under this Agreement and shall not
waive or release claims where the events in dispute first arise after the
execution of this Agreement.

Employee represents that Employee has not filed any complaints, charges or
lawsuits against HouseValues Inc. with any governmental agency or any court, and
agrees that Employee will not initiate, assist or encourage any such actions,
except as

 

-4-



--------------------------------------------------------------------------------

required by law. Employee further agrees that if a commission, agency, or court
assumes jurisdiction of such claim, complaint or charge against HouseValues Inc.
on behalf of Employee, Employee will request the commission, agency or court to
withdraw from the matter.

Employee represents and warrants that he is the sole owner of the actual or
alleged claims, rights, causes of action, and other matters which are released
herein, that the same have not been assigned, transferred, or disposed of in
fact, by operation of law, or in any manner, and that he has the full right and
power to grant, execute and deliver the releases, undertakings, and agreements
contained herein.

 

  8. NO ADMISSION OF WRONGDOING

This Agreement shall not be construed as an admission by Employer or Employee of
any wrongful act, unlawful discrimination, or breach of contract, and Employer
specifically disclaims any liability to or discrimination against Employee or
any other person.

 

  9. NONDISPARAGEMENT

Employee and HouseValues Inc (but, solely with respect to its leadership team)
agree to refrain from making any derogatory or disparaging comments to the press
or any individual or entity including employees and former employees, regarding
the other party, its business or related activities, or the relationship between
the parties.

 

  10. RETURN OF PROPERTY

Employee confirms that Employee has or will immediately, upon the Termination
Date, return to Employer all files, memoranda, records, credit cards, pagers,
computers, computer files, passwords and pass keys, card keys, or related
physical or electronic access devices, and any and all other property received
from Employer or any of its current or former employees or generated by Employee
in the course of employment.

 

  11. BREACH OR DEFAULT

In the event of any breach or default under this Agreement by either party, the
other party may suffer irreparable damages and have no adequate remedy at law.
In the event of any threatened or actual breach or default, the other party
shall be entitled to injunctive relief, specific performance and other equitable
relief. The rights and remedies of the parties under this paragraph are in
addition to, and not in lieu of, any other right or remedy afforded to such
party under any other provision of this

 

-5-



--------------------------------------------------------------------------------

Agreement, by law, or otherwise. Any party’s failure to enforce this Agreement
in the event of one or more events that violate this Agreement shall not
constitute a waiver of any right to enforce this Agreement against subsequent
violations.

 

  12. SEVERABILITY

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

  13. ENTIRE AGREEMENT

This Agreement, and the Confidential Information, Inventions, Nonsolicitation
and Noncompetition Agreement employee signed that is incorporated herein by
reference, set forth the entire understanding between Employee and HouseValues
Inc. and supersedes any prior agreements or understandings, express or implied,
pertaining to the terms of Employee’s employment with HouseValues Inc. and the
employment relationship. Employee acknowledges that in executing this Agreement,
Employee does not rely upon any representation or statement by any
representative of HouseValues Inc. concerning the subject matter of this
Agreement, except as expressly set forth in the text of the Agreement. No
modification or waiver of this Agreement will be effective unless evidenced in a
writing signed by both parties.

 

  14. GOVERNING LAW

This Agreement will be governed by and construed exclusively in accordance with
the laws of the State of Washington without reference to its choice of law
principles. Any disputes arising under this Agreement shall be brought in a
court of competent jurisdiction in the State of Washington.

 

  15. KNOWING AND VOLUNTARY AGREEMENT

Employee agrees that Employee has carefully read and fully understands all
aspects of this Agreement including the fact that this Agreement releases any
claims that Employee might have against Employer. Employee agrees that Employee
has not relied upon any representations or statements not set forth herein or
made by Employer’s agents or representatives. Finally, Employee agrees that
Employee has been advised to consult with an attorney prior to executing the
Agreement, and that Employee has either done so or knowingly waived the right to
do so, and now enters into this Agreement without duress or coercion from any
source.

 

-6-



--------------------------------------------------------------------------------

  16. PERIODS FOR SIGNING AND REVOCATION

Employee acknowledges that he has been provided the opportunity to consider for
forty-five (45) days whether to enter this Agreement, has been given the option
to sign the Agreement in fewer than 45 days, and has voluntarily chosen to enter
the Agreement on this date. Employee may revoke this Agreement for a period of
seven (7) days following the execution of this Agreement by sending a written
notice to the attention of Human Resources. This Agreement shall become
effective following expiration of this seven (7) day period (the “Effective
Date”).

 

  17. OWBPA COMPLIANCE (Applicable to Employees Over Age 40).

Employees who are over age 40 will have an Exhibit A attached to this Agreement
which contains the eligibility criteria for inclusion in the severance pay
program and a list of the positions (and the ages of the incumbents in those
positions) that were affected by this layoff and either eligible or ineligible
to receive severance. This attachment has been provided to meet legal
requirements under the Older Workers Benefit Protection Act for each employee
over age 40 who is part of a group layoff.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

HouseValues Inc. By:  

/s/ Ian Morris

   

/s/ Richard Goebel

  Ian Morris Chief Executive Officer     Richard Goebel Dated:   1/24/08    
Dated:   1/22/08

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

HouseValues, Inc. is required to provide this information to employees over age
40 pursuant to the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f).

Covered Employees and Eligibility Requirements

The only eligibility requirement for being included in the severance program
(the “Program”) is that you were notified on January 23, 2008 that you were
selected for layoff.

Time Limits Application to Program

All eligible employees who wish to participate in the Program must sign the
Separation and Release Agreement (the “Agreement”) and return it to Jill
Maguire-Ward no later than 5:00 p.m. on March 7, 2008. Once an employee has
signed the Agreement and returned it to Jill Maguire-Ward, the employee has
seven days to revoke the Agreement, after which it will be considered effective
if not revoked.

Individuals Eligible and Ineligible for the Program

The following is a list of the job titles and ages of all incumbent employees in
the Marketing Department (Marketing, Media, Creative, RE Training) who are
eligible and ineligible for the Program as of January 23, 2008.

 

-8-



--------------------------------------------------------------------------------

Job Title

   Ages of
“Eligible” Employees
(Laid Off)    Ages of
“Ineligible” Employees
(not Laid Off)

Chief Marketing Officer

   41   

Copywriter Part-time

   52    34

Director Sr, Acq & Retention Marketing

      39

Director Sr, Creative

   37   

Director, RE Training & Development

   62   

Graphic Designer, Sr

      32

Marketing Manager

      29

Marketing Specialist

   25   

Marketing Specialist, Sr

      36

Online Community Manager

      56

Manager, Consumer Marketing

      25

Media Buyer, Sr

      33

Media Search Analyst

      26, 27

If you have any questions about this Program, please call Jill Maguire-Ward in
the Human Resources Department.

 

-9-